Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 November 05, 2015

The Court of Appeals hereby passes the following order:

A16A0211. JERRY D. PARRIS v. THE STATE.

      Jerry D. Parris appeals from the trial court’s August 19, 2015, order denying
his motion for reconsideration of its denial of his amended extraordinary motion for
new trial. Parris filed both an application for discretionary appeal, see Case No.
A16D0054, and this direct appeal, seeking review of the same trial court order.
      We dismissed Parris’s application for discretionary appeal on October 9, 2015,
concluding that we lacked jurisdiction because Parris is not entitled to a second
appeal from his criminal conviction and because an order denying a motion for
reconsideration is not subject to appellate review. See Jackson v. State, 273 Ga. 320
(540 SE2d 612) (2001); Bell v. Cohran, 244 Ga. App. 510, 511 (536 SE2d 187)
(2000). For the same reasons, we also lack jurisdiction to consider the instant direct
appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            11/05/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.